                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

DERRICK R. SMITH,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 2:18-CV-111-JAR
                                                  )
JEFFREY S. MCCOLLUM,                              )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon defendant Jeffrey S. McCollum, M.D.'s motion to

dismiss plaintiff's complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The matter is

fully briefed and ready for decision. For the following reasons, defendant's motion will be granted.

                                      I.      Legal Standard

       The purpose of a motion to dismiss for failure to state a claim is to test the legal sufficiency

of the complaint. To survive a motion to dismiss pursuant to Rule 12(b)(6) for failure to state a

claim upon which relief can be granted, "a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

for relief "must include sufficient factual information to provide the 'grounds' on which the claim

rests, and to raise a right to relief above a speculative level." Schaafv. Residential Funding Corp.,

517 F.3d 544, 549 (8th Cir. 2008) (citing Twombly, 550 U.S. at 555 & n.3). This obligation

requires a plaintiff to plead "more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do." Twombly, 550 U.S. at 555.
       When considering a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that "actual proof of those facts is

improbable," id. at 556, and reviews the complaint to determine whether its allegations show that

the pleader is entitled to relief. Id. at 555-56; Fed. R. Civ. P. 8(a)(2). The principle that a court

must accept as true all of the allegations contained in a complaint does not apply to legal

conclusions, however. Iqbal, 556 U.S. at 678 ("Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice"). In addition, all reasonable

inferences from the complaint must be drawn in favor of the nonmoving party. Young v. City of

St. Charles, Mo., 244 F.3d 623,627 (8th Cir. 2001).

                                       II.     Background

       On December 11, 2018, plaintiff, an inmate at Northeast Correctional Center ("NECC"),

filed this 42 U.S.C. § 1983 civil rights complaint against Dr. McCullum for violation of plaintiff's

Eighth Amendment right to be free of cruel and unusual punishment. Plaintiff states that on

October 8, 2018, he underwent a tonsillectomy and surgery to remove oral cancer. He then

underwent chemotherapy and radiation treatment at Jefferson City Correctional Center ("JCCC").

During the course of this treatment, he was unable to eat or swallow foods or liquids because of

pain in his mouth that induced vomiting.

       From October 8, 2018 through November 26, 2018, while at JCCC, plaintiff received a

daily saline drip for hydration "with a means for compensation for lack of foods unable to be

eaten," which the Court assumes was intravenous feeding. Plaintiff states he has lost over fifty

pounds because of his inability to eat "due to blockage in his mouth that [makes him unable] to

swallow liquids or foods and or medication."




                                                -2-
       Plaintiff was released from the JCCC medical unit to NECC on approximately November

28, 2018. He remained in the transitional care unit overnight until Dr. McCollum saw him on

November 29, 2018. Plaintiff states that he told Dr. McCollum that he was unable to swallow

foods and that he had been placed on an intravenous saline drip for food, hydration, and medicine

while at JCCC. Plaintiff states Dr. McCollum prescribed plaintiffTramadol for pain, and released

him back to the general population "with no follow up for a daily saline drip or any means to help

with injury to mouth that stops me from eating and drinking." At the time of filing, plaintiff stated

that he had been unable to eat or drink for ten days.

       On December 13, 2018, the Court conducted an initial review of plaintiff's § 1983

complaint under 28 U.S.C. § 1915(e), and determined that plaintiff had stated a plausible claim for

deliberate indifference to a serious medical need. The Court noted that plaintiff was a "three

striker" under the provisions of 28 U.S.C. § l 9 l 5(g), but granted plaintiff's application to proceed

in the district court without prepaying fees or costs because it found plaintiff had alleged facts

sufficient to show he was in imminent danger of serious physical injury. See ECF No. 4. The

Court ordered process to issue against Dr. McCollum.

        Defendant McCollum has filed the instant motion to dismiss, stating that plaintiff had not

exhausted his administrative remedies pursuant to the prisoner litigation reform act ("PLRA")

before filing his civil rights complaint, and therefore his complaint should be dismissed under Rule

12(b)(6f Although typically an affirmative defense of exhaustion under the PLRA requires the

Court to consider materials outside the pleadings, here defendant asks the Court to consider only

the exhibits plaintiff attached to his own complaint. Plaintiff attached to his complaint an informal

resolution request ("IRR") dated August 29, 2018, a response to that IRR dated October 1, 2018,

and an incomplete and undated and IRR that was never received by NECC. See ECF No. 1-3.



                                                  -3-
Under Federal Rule lO(c), a these documents attached as exhibits to plaintiff's complaint are

adopted as part of the complaint for all purposes. Because the Court is not considering matters

outside the pleadings, the Court need not consider defendant's motion as one for summary

judgment. See Fed. R. Civ. P. 12(d). Rather, the case may be decided on defendant's motion to

dismiss.

                                          III.    Discussion

       Under the PLRA, "[n]o action shall be brought with respect to prison conditions under

section 1983 ohhis title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted." 42

U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516, 524 (2002) (holding that exhaustion is

mandatory).    To properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the applicable procedural rules. Jones v. Bock,

549 U.S. 199, 218 (2007). "[I]t is the prison's requirements, and not the PLRA, that define the

boundaries of proper exhaustion." Id

       For a Missouri inmate to satisfy the exhaustion requirement, he must avail himself of the

three-step process outlined in the Missouri Department of Corrections Manual, under section D5-

3 .2, which requires an inmate begin by (1) filing an IRR and if unsatisfied with the IRR response,

the inmate must (2) file an offender grievance form within seven days after they sign the IRR

response. If still unsatisfied after these first two steps, to fully exhaust their administrative

remedies, the inmate must (3) file a grievance appeal. See Missouri Dep 't of Corr. Offender

Rulebook, 66-68. 1



1The Court takes judicial notice of the Missouri Department of Corrections Offender Rulebook, .
publicly available at https://doc.mo.gov/sites/doc/fi!es/20 l 8-0l/offender-rulebook-9-12-14.pdf .
See Stahl v. U. C. Dep 't ofAgric., 327 F.3d 697, 700 (8th Cir. 2003) ("[A] district court may take
                                                 -4-
       Plaintiff attaches to his complaint one IRR dated August 29, 2018. This IRR predates any

of the conduct complained of by plaintiff in his instant complaint. In fact, the attached IRR

involves a completely different complaint brought by plaintiff against Dr. McCollum, one arising

out of defendant's response to plaintiffs spinal pain. "Dr. McCollum has violated my rights

pursuant to the A.D.A., R.A., Constitution, and Missouri Human Rights Act by ... interfering with

prescribed treatment ... for spinal pain relief." See ECF No. 1-3 at 2. This IRR was investigated

and responded to by the staff ofNECC prior to plaintiffs October 8, 2018 tonsillectomy at JCCC

and prior to his subsequent treatment by Dr. McCollum at NECC on November 29, 2018.

       In response to defendant's motion to dismiss, plaintiff does not address the PLRA's

exhaustion requirement.     Rather, plaintiff states that under Title II of the Americans with

Disabilities Act, he is not required to exhaust administrative remedies. See ECF No. 22. Plaintiffs

argument is without merit. Plaintiff makes no allegations in his civil rights complaint, which is

expressly brought under 42 U.S.C. § 1983, that Dr. McCollum has violated any provision of the

ADA. In addition, government officials cannot be sued in their individual capacities directly under

provisions of the ADA Title II, which bars public entity discrimination. See Alsbrook v. City of

Maumelle, Ark., 184 F.3d 999, 1011-1012 (8th Cir. 1999).

       Plaintiffs instant complaint alleges only that on November 29, 2018, "Dr. McCollum

ordered pain medication Tramadol to be taken and released me from the [transitional care unit]

with no follow up for a daily saline drip or any means to help with injury to mouth that stop[ s] me

from eating and drinking."       As to this complaint, plaintiff has not properly exhausted

administrative remedies at NECC and has not completed the administrative review process in




judicial notice of public records and may thus consider them on a motion to dismiss.'')

                                                -5-
accordance with the applicable procedural rules as required by the PLRA. The Court will grant

Dr. McCollum's motion to dismiss.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Jeffrey S. McCollum, M.D.'s motion to

dismiss is GRANTED. [ECFNo. 10]

       IT IS FURTHER ORDERED that plaintiffs "order to show cause for a preliminary

injunction and temporary restraining order" is DENIED as moot. [ECF No. 16]

       An order of dismissal will accompany this memorandum and order.
                        ~
       Dated t h i s £ day of September, 2019.




                                               ,,,,.m.,n. ROSS
                                                    ED STATES DISTRICT JUDGE




                                             -6-
